                          LEE LITIGATION GROUP, PLLC
                                 148 W. 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                   January 30, 2020
VIA ECF
The Honorable Sarah L. Cave, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Valencia v. Gamma Thompson Corp. et al
                       Case No.: 1:19-cv-7178

Dear Magistrate Judge Cave:

        We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel
to Defendants, to respectfully request extending the time by seven (7) days to file materials in
support of the fairness of the settlement of this matter. The reason for this request is to allow the
parties time to execute the proposed settlement agreement.

       This is the parties’ second request for the relief requested herein. The first request was
granted. Currently, the deadline to file materials in support of the fairness of the settlement is
January 30, 2020.
                                                               The requested one-week extension of time
       We thank Your Honor for considering this matter.
                                                               to file settlement fairness papers is
                                                               GRANTED. The parties shall file the
Respectfully submitted,
                                                               settlement fairness papers by February 7,
/s/ C.K. Lee                                                   2020.
C.K. Lee, Esq.
                                                               The Clerk of Court is directed to close the
cc:    all parties via ECF                                     Letter-Motion at ECF No. 52.

                                                               SO ORDERED                        1/31/2020
